FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2022

                                     No. 04-22-00043-CR

                                  James Edward STRIBLIN,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8935
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
        On February 23, 2022, this court issued an opinion and order dismissing this appeal for
lack of jurisdiction. Our mandate issued on June 27, 2022. On July 11, 2022, appellant filed a
“Motion for Complete Clerks Record” requesting this court order the trial court clerk to include
certain documents in the clerk’s record. The motion is DENIED.


       It is so ORDERED on July 21, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT